Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to controller functionality in a memory system.
The claimed invention (claim 1 as representative of the prior arts) recites in part:
“receiving a first data; 
storing the first data into a first data memory element, wherein data memory elements comprise the first data memory element and a parity data memory element; 
changing a first phase bit corresponding to the first data memory element; 
assessing a second phase bit corresponding to the parity data memory element; 
when the second phase bit is in an invalid state, storing the first data into the parity data memory element; and 
when the second phase bit is in a valid state, 
performing a logical operation between the first data and data in the parity data memory element, to produce a first result; and 
storing the first result into the parity data memory element.”

The prior arts of record teach the following:
US 8,832,528 to Thatcher et al. teach increasing data integrity in a redundant storage system by: receiving a request for data stored at a storage system having a plurality of storage elements that include parity information. A determination is made that one of the functional storage elements is unavailable, and includes at least a portion of the data. Responsive to the determination, the data is reconstructed based on at least a portion of the parity information and data from one or more of the other storage elements and  a response is provided to the request such that the response includes the reconstructed data.

US 2006/0200720 to Grimme et al. teach using a bit field in a control unit with a PCI bus and a data pattern generator to source a data pattern to a target via the interface during a write operation, and to verify an incoming data pattern from the interface during a read operation.

US 2014/0237287 to Burd teaches receiving at a storage controller, a data request; identifying a logical block grouping corresponding to the data request indicating physical data storage blocks spanning two distinct memory units; reading, by the storage controller, stored data and parity information from at least a portion of the physical data storage blocks spanning the two distinct memory units; and recovering data of at least one block based on the stored data and the parity information.

Chiang et al. "DRAM System Simulation Speed-Up by Effective-Cycle Selection," simulating memory command scheduling and leveraging the overlapping of command timing constraints to speed up simulation. Effective cycle selection was proposed to reduce the redundant checks of command scheduler thread to accelerate full system simulation. 

However, the prior arts fail to teach the claimed specifics of:
“changing a first phase bit corresponding to the first data memory element; 
assessing a second phase bit corresponding to the parity data memory element; 
when the second phase bit is in an invalid state, storing the first data into the parity data memory element; and 
when the second phase bit is in a valid state, 
performing a logical operation between the first data and data in the parity data memory element, to produce a first result; and 
storing the first result into the parity data memory element.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111